KABANI & COMPANY, INC. Certified Public Accountants 6033 West Century Blvd., Suite 810, Los Angeles, CA 90045 Phone (310) 694-3590 Fax (310) 410-0371 www.kabanico.com May 26, Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Trist Holdings, Inc. File No. 000-52315 We have read the statements that we understand Trist Holdings, Inc. will include under Item 4.01 of the Form 8-K/A report, dated May 13, 2009, it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ Kabani & Company, Inc.
